Citation Nr: 1543520	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder (not otherwise specified), and anxiety.

2. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to June 1977.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.  §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include PTSD, and depressive disorder, not otherwise specified, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claim

The Veteran alleges that his acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety, are the result of his military service.

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, listed in 38 C.F.R. § 3.309(a), if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R.  § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153  applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2015).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  See also 80 Fed. Reg. 14,308 (March 19, 2015), which requires diagnoses to conform to DSM-V, effective March 19, 2015.  DSM-V was published in May 2013.

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The report of the Veteran's October 1975 examination at entrance into service makes no reference to PTSD, other acquired psychiatric disorders, or sexual assault.  

As the Veteran's claimed acquired psychiatric disorder, to include PTSD, and depressive disorder, not otherwise specified, was not noted at service entrance, the presumption of soundness with regard to this issue attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, although possible childhood depression has been discussed within the evidence of record, it does not provide clear and unmistakable evidence of a pre-existing psychiatric disorder, nor do any of the medical opinions of record.  Therefore, the issue is whether the Veteran's present acquired psychiatric disorder were incurred during his military service.  See 38 C.F.R. § 3.304(b).

As stated, the Veteran's service treatment records at entrance into service made no reference to any acquired psychiatric disorders.  Subsequent service treatment records do not note any occurrence of military sexual trauma, which is consistent with the Veteran's reports that he does not like to talk about his alleged stressors, namely military sexual trauma.  There is a note, dated April 1977, which indicated the Veteran's inability to cope with military life.  He was coherent and cooperative, and his affect and mood were appropriate with no evidence of psychosis or depression.  The assessment was character disorder of the sociopathic type and immature personality disorder.  The June 1977 separation examination is absent of any complaints or diagnosis of a mental health disorder.

Service personnel records show the Veteran had some disciplinary problems.  Records indicate that in November 1976, the Veteran was counseled due to unsatisfactory progress since being assigned to the weight program.  He continued to receive counseling into March 1977.  The records also indicate he went absent without leave (AWOL) on three occasions in January and February 1977 and once in May 1977.  In May 1977, the Veteran received his first endorsement for discharge due to unsuitability by reason of obesity which is not due to a pathological disorder.  It was noted the Veteran has had a problem with self-discipline since his enlistment in the Marine Corps and he has been counseled on three separate occasions for weight control but has heeded none.  Through his own inability and lack of self-discipline, the Veteran has demonstrated that he was unsuited for further military service.  When the Veteran was placed on the weight-control program in September 1976, he weighed 196 lbs. and was required to lose 12 lbs.  He was reevaluated in April 1977 and it was determined that he had gained 1 lb.  There was no documented medical reason explaining this weight increase other than increased caloric intake.  In June 1977, the Veteran was not recommended for reenlistment and stated the reason for separation was for "unsuitability - apathy, defective attitude or inability to expend effort constructively" as he did not meet the physical/medical standard for reenlistment.   He was discharged from service in June 1977.

According to statements from the Veteran regarding his stressor during service, he was physically attacked and was sexually assaulted.  The Veteran stated he has extreme difficulty discussing his military sexual trauma.  In his substantive appeal, the Veteran stated "it is hard enough to talk to my mental health provider about the incident that I experienced, let alone type up a statement and send it off in the mail to someone I have never met."  

In March 2013, the Veteran stated while he was not treated for depression during service, he was AWOL for approximately one week as he was depressed.  He stated this indicated his depressive symptom. 

According to a June 2013 VA treatment record, it was noted that the Veteran had difficulty describing discrete episodes but believed that depressive symptoms actually had root in part related to negative experiences while in the marines.  He stated that the drill instructor was extremely harsh on him and that others were extremely critical; he did not respond well to that.  He stated his drinking increased while in the military and shortly after separation, attempted suicide.  Upon mental status examination, a review of the evidence of record, and the Veteran's lay statements, the VA psychiatrist diagnosed the Veteran with depressive disorder, not otherwise specified, versus major depression.  The VA psychiatrist stated that the Veteran shared some events that he had marked difficulty sharing.  The Veteran alluded to the probability he will be able to share more details over time.  The VA psychiatrist noted that what the Veteran described regarding his military experiences would support that it has some connection with his current depressive symptoms and also again his report of military sexual trauma as well. 

In March 2014, the Veteran reported he has found it difficult to cope with his multiple losses superimposed on his unresolved past childhood history of sexual molestation and military sexual trauma.  Major depressive disorder, anxiety, and personality disorder were listed as an active problem.  In addition, according to another VA treatment record dated March 2014, the Veteran was diagnosed with unspecified personality disorder with dependent and histrionic features; and recurrent major depressive disorder related in part to military sexual trauma. 

The VA treatment records indicate the Veteran attended a military sexual trauma psychoeducational class in April 2014, where his diagnosis of major depressive disorder was confirmed.  It was noted that the Veteran "became emotional at times when he discussed how he responds to the [military sexual trauma] as well as other traumas." 

In May 2014, during the PTSD symptom assessment, the Veteran reported that while in the military, after he and others assisted with some other men being arrested for robbery, one night several unknown men came to his barrack, held a knife to his neck and told him to lie to the police to get their friend out of jail and threatened him if he did not do what they had said.  The Veteran stated he did not believe they would return, but they did.  He described their second visit as the "most traumatic event of his life."  He stated they put a knife at his throat and physically and sexually assaulted him.  Overall, the diagnosis of PTSD was met. 

According to a July 2014 record, it was noted that PTSD was related to military sexual trauma.  In October 2014, the Veteran stated he thinks often about various actions he did following the military sexual trauma that "were bizarre" and was unsure if it would be helpful to talk about these events or not but did note that the memories of these actions did bother him.  VA treatment records also indicated that the  Veteran was "embarrassed to share the stories" following his military sexual trauma and spoke of a few examples of trying to invite a sense of security again given he felt shattered after the military sexual event.  In December 2014, VA treatment records indicate the Veteran's unspecified anxiety disorder was related to his military sexual trauma.  

In March 2015, the Veteran was afforded a VA examination for PTSD in March 2015.  The VA examiner was asked whether the Veteran experienced an in-service personal assault stressor related to military sexual trauma that resulted in current PTSD, and specifically, based on the evidence and the Veteran's personal statement of the stressor, whether it was at least as likely as not that the military sexual trauma stressor occurred and has resulted in current PTSD symptoms.  The VA examiner explained: 

It cannot be confirmed or denied that a sexual/personal trauma did, or did not occur and to do so would be purely speculative.  It is noted however that there are some issues of credibility in the [V]eteran's self-report as evidenced by his approach to psychometric testing, as well as due to inconsistencies in his self-report of the trauma event itself.  The event is described differently today, compared to what was noted in his initial evaluation for [psychological evaluation test] where he discussed his index trauma event.  In treatment, he described the incident as taking place over two different occasions, whereas today, he described all events occurred within the same occasion.  Furthermore, the potential markers themselves are not necessarily probative in nature to support the occurrence of a [military sexual trauma]/personal trauma, and could have resulted from any number of incidents, or also could have resulted from the maladaptive personality features/structure, that was noted at the time of his military discharge, and also in his mental health treatment records.  In fact, the potential "marker" of his weight gain, was present well before he noted the [military sexual trauma] occurred.

There is no diagnosis rendered for [Compensation and Pension] purposes at this time, as a definitive diagnosis cannot be determined without resorting to speculation given the [V]eteran's presentation and overall approach in the evaluation.  His clinical presentation was characterized by maladaptive personality traits, which are likely to predispose him to reactive symptoms, including anxiety and depression symptoms.  This has been noted throughout his treatment records, along with depression and anxiety diagnoses.  However, despite displaying and reporting symptoms of depression and anxiety, opining on any potential mental health diagnosis at this time for [Compensation and Pension] purposes would be counterintuitive due to reliability and credibility issues pertaining to the [V]eteran's self-report.

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety, should be granted.

In this matter, the Board finds no reason to doubt the credibility of the Veteran in reporting that he experienced sexual assault during service.  While there is no record of the sexual assaults in service, this is consistent with the Veteran's reports the experience was too painful to disclose.  Moreover, the record does show evidence of performance problems during service, including inability to maintain proper weight and going AWOL.  Thus, this provides alternative forms of evidence (i.e., evidence other than service records) that can corroborate the Veteran's account of an in-service assault, including evidence of deterioration in work performance.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, given the conceded in-service stressors, the Board finds it significant that VA examiners have determined it is possible the Veteran has an acquired psychiatric disorder related to his military sexual trauma.  The Board notes that the Veteran's childhood traumas also had been mentioned previously as contributing factors but the degree of psychiatric impairment related to his childhood trauma versus military service has not been differentiated.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.). 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, reasonable doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified), and anxiety, is granted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder (not otherwise specified) and anxiety, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran claims service connection is warranted for a bilateral foot disorder, based on in-service incurrence.

In May 2013, the Veteran was afforded a VA examination where the diagnosis of ingrown toenails on the bilateral feet and degenerative joint disease, 1st metatarsophalangeal joint, of the bilateral feet.  The VA examiner opined that both conditions were not incurred in or caused by incident or injury that occurred during service.  The VA examiner explained that "[c]onditions documented only a few times in the [service treatment records], not resulting in medical discharge and without documentation of ongoing medical care within [five] years of military discharge, are most likely to have been resolved self-limited conditions."  The examiner further explained, "degenerative joint disease is often a result of normal aging process... the mild severity of this condition indicates that it would have likely developed even without military service." 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative contend that the Veteran's lay statements that he continued to have problems with ingrown toenails since service were not considered.  As such, the Board finds that this matter should be remanded and that, upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale, and with proper consideration of the lay statements.

Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once the all outstanding records have been obtained and associated with the record, schedule the Veteran for an VA examination by an appropriate VA medical specialist for the purpose of determining the etiology of any current bilateral foot disorder (including ingrown toenails and degenerative joint disease, 1st metatarsophalangeal joint on the bilateral feet).

Based upon review of the record and the examination results, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral foot disorder is of service onset or otherwise related to his active military service.

The claims file and a complete copy of the REMAND should be provided to the VA examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

Additionally, the VA examiner should consider and comment on the Veteran's in-service treatment records; post-service treatment records; and the May 2013 VA examination.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions (particularly regarding the ingrown toenails). 

All opinions expressed by the VA examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the VA examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


